Citation Nr: 9901727	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the right wrist, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
August 1952.  This appeal arises from an April 1996 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied an increased evaluation for the veterans 
service-connected residuals of a fracture of the right wrist.  
The notice of disagreement was received in May 1996.  The 
statement of the case was issued in June 1996.  The veterans 
substantive appeal was received in June 1996.

On October 22, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).

During the course of his October 1998 personal hearing, the 
Board notes that the veteran raised the issue of service 
connection for a stomach disorder as secondary to his 
service-connected right wrist disability.  (Transcript at 7).  
This issue has not been considered by the RO.  The issue of 
veterans entitlement to service connection for a stomach 
disorder as secondary to a service-connected right wrist 
disability is not inextricably intertwined with the current 
appeal, and it is referred to the RO for the appropriate 
action.


REMAND

The veteran asserts that his service-connected right wrist 
disability warrants a higher evaluation.  He states that he 
suffers from severe, chronic pain in addition to limited 
motion of the wrist.  He contends that his right wrist 
disability adversely affects his professional and personal 
life.  The veteran maintains that his right wrist frequently 
becomes useless due to pain.  He says that his right wrist is 
virtually immobilized during these periods.  In that regard, 
the veteran adds that his right wrist disability also 
interferes with his employment.  He indicates that he is 
often forced to take prolonged rest breaks or leave work 
early because of his service-connected disability.  He states 
that he has used a large portion of his accumulated sick 
leave.

The veteran was afforded a VA orthopedic examination in 
January 1996.  That examination is inadequate for the purpose 
of evaluating the veterans right wrist disability.  The 
United States Court of Veterans Appeals (Court) has held 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

In this regard, the Board observes that the January 1996 
examination did not evaluate adequately the veterans 
complaints of pain on movement and use as required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 (1998) and § 
4.45 (1998), and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 (1998) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Accordingly, 
the veteran should be afforded another VA orthopedic 
examination.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  He should be advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Thus, as this matter is being 
Remanded for an orthopedic examination, the RO should obtain 
all current medical records.

Finally, the RO does not appear to have considered the issue 
of entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for the service connected issue on appeal.  Under 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the question 
of extraschedular consideration is a separate issue from the 
issue of the appropriate schedular rating to be assigned.  
Further, although the Board may be obliged to raise the issue 
of potential extraschedular consideration, based upon a 
liberal reading of the documents and oral testimony of 
record, and make a preliminary assessment regarding the 
applicability of 38 C.F.R. § 3.321(b)(1), see Smallwood v. 
Brown, 10 Vet. App. 93 (1997), the Board cannot make that 
determination in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88 (1996).  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected right wrist disability 
since November 1995.  This should include 
records from Marc I. Malberg, M.D., at 
Orthopedic Center of New Jersey, 1527 
State Highway 27, Suite 1300, Somerset, 
NJ, 08873.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.


2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  This may include submission by 
him of employment records, particularly 
those relating to lost time or sick leave 
used, due to the disability at issue.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected right wrist disability.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for an 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  The notification 
and letter to him should be included in 
the claims file.

4.  After the above has been 
accomplished, the veteran should be 
afforded a VA orthopedic examination.  A 
copy of this Remand decision must be 
provided to the physician.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Such tests as the examining 
physician deems necessary should be 
performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
letter of the alphabet corresponding to 
the letter of the question or 
instruction.  No instruction/question 
should be left unanswered.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

a.  The examination must include 
measurements of the ranges of motion of 
the right wrist.  For VA purposes, normal 
dorsiflexion (extension) is to 70 degrees 
and normal palmar flexion is to 80 
degrees.  Normal wrist ulnar deviation is 
to 45 degrees and normal radial deviation 
to 20 degrees.  If there is ankylosis 
affecting the wrist, the position in 
degrees should be noted.  It should also 
be noted whether the position of any 
ankylosed wrist is favorable or 
unfavorable; and if unfavorable, whether 
the wrist is in any degree of palmar 
flexion or with ulnar or radial 
deviation.  

b.  The examiner should be asked to 
determine whether the veterans right 
wrist exhibits weakened movement, excess 
fatigability, or incoordination; and, if 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
If equivalent to ankylosis, the position 
should be noted in degrees.  It should 
also be noted whether the equivalent 
position is favorable or unfavorable; and 
if unfavorable, whether it is equivalent 
to disability involving palmar flexion or 
ulnar or radial deviation.

c.  The examiner should also be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right wrist is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  If equivalent to ankylosis, 
the position should be noted in degrees.  
It should also be noted whether the 
equivalent position is
favorable or unfavorable; and if 
unfavorable, whether it is equivalent to 
disability involving palmar flexion or 
ulnar or radial deviation.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In doing so, the RO should 
consider whether the criteria for 
submission for assignment of an 
extraschedular evaluation for service-
connected residuals of a fracture of the 
right wrist, pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If any decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  If the veteran fails to appear 
for the scheduled examination, he must be 
notified of the provisions of § 3.655 and 
a discussion of this provision must be 
included in the supplemental statement of 
the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information and due 
process.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
